FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-3009
                 _____________________________

JAMES DANIEL JONES,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Linda McCallum, Judge.

                        April 20, 2018


PER CURIAM.

     Appellant challenges the denial of two motions to correct
illegal sentence filed pursuant to Florida Rule of Criminal
Procedure 3.800(a). We reverse for further proceedings on
Appellant’s argument that the written judgment conflicted with
the oral pronouncement of his sentence. As to the remaining
claims in both motions, we affirm.

    Appellant’s September 10, 2014 motion argued that the trial
judge did not orally pronounce a 10-year mandatory minimum
sentence as a habitual violent felony offender (HVFO), although
such a sentence was discussed during the sentencing hearing.
Appellant claimed that the written judgment reflected the
minimum mandatory sentence without its having been orally
pronounced, in violation of Ashley v. State, 850 So. 2d 1265, 1268
(Fla. 2003) (adhering to “long-standing principle of law–that a
court’s oral pronouncement of sentence controls over the written
document”).

     The trial court attached several records to its unelaborated
order denying Appellant’s 3.800(a) motion, concluding that the
attached records refuted all of Appellant’s claims. The records
attached to the order confirm that Appellant was placed on notice
of the state’s intent to seek HVFO enhancement with a ten-year
minimum-mandatory sentence, and that the written judgment
included such a sentence. The records do not, however, include
any transcripts of the sentencing hearing, and we are unable to
determine if any such transcripts exist. Without any evidence of
what the trial judge orally pronounced at sentencing, we are
unable to conclude that Appellant’s claim is meritless. We
therefore reverse the denial of this claim and remand for the
lower court to determine whether the court file contains
sentencing transcripts to resolve this claim. See Taylor v. State,
145 So. 3d 948, 949 (Fla. 1st DCA 2014) (citing Williams v. State,
957 So. 2d 600, 603 (Fla. 2007)). If not, Appellant’s motion should
be denied without prejudice to his filing an amended motion
attaching the sentencing transcripts. See id.

    REVERSED in part and AFFIRMED in part.


ROBERTS, KELSEY, and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

James Daniel Jones, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott,
Assistant Attorney General, Tallahassee, for Appellee.


                                2